DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 119(e) as follows:
	An Application Data Sheet (ADS) was filed 19 October 2020 with specific reference to the nonprovisional and provisional applications noted below. However, the ADS was filed after the time period set forth in 37 CFR 1.78, i.e. more than 4 months from the filing date of the current application and more than 16 months from the filing date of Application No. 16/020,647. Accordingly the domestic priority claim is ineffective at this time, and the effective date of the claim is currently 20 April 2020. As detailed below, it may be possible to correct this issue with a petition for unintentionally delayed benefit claim. As detailed blow, the claim is rejected using the current effective date. In the interest of compact prosecution, the claim is also treated with the assumption that the priority will be corrected by petition.

This application makes reference to or appears to claim subject matter disclosed in Application Nos. 16/020,647, filed 27 June 2018, 15/675,332, filed 11 August 2017, 62/602,687, filed 03 May 2017, 62/602,685, filed 03 May 2017, and 62/601,747, filed 31 March 2017. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e) (see 37 CFR 1.78(c)) or under 35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in 37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m) are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to 

Claim Objections
Claim 8 is objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 8, line 2, “rate” should be --rated-- to correct the grammar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Klein’000 (US 2018/0283000) or Klein’748 (US 2018/0371748).
	As noted above in the Priority section, claim 8 currently has an effective date of 20 April 2020. Accordingly, Klein’748 and Klein’000 are currently prior art against claim 8. Both of these references provide similar teachings. Only Klein’000 is detailed below. Klein’748 is alternatively applied in the same manner.
	Regarding claim 8, Klein’000 teaches a framing member in combination with a multi-layer fire safety adhesive tape configured for use in a fire rated wall assembly (Abstract; Figures 1A and 3; paragraphs 26 and 28), the multi-layer fire safety adhesive tape comprising a flexible and conformable thermal barrier layer attached to a flexible intumescent material layer (paragraphs 26 and 29-30), wherein the thermal barrier layer comprises a thermoplastic material that is on a surface of the framing member, and wherein the thermal barrier layer is attached to the intumescent layer such that the thermal barrier layer is between the framing member and the intumescent layer (paragraph 30), and wherein the thermoplastic material is a foamed thermoplastic that contains a plurality of closed cells (paragraph 29), and wherein the thermal barrier layer and the intumescent layer (i) each have a uniform thickness that is about the same (Figure 1A; paragraphs 29-30), and (ii) are stacked lengthwise to each other to yield the multi-layer fire safety adhesive tape having a thickness equal to the combined thickness of the thermal barrier layer and the intumescent layer (Figure 1A; paragraphs 29-30). The limitation of the multi-layer fire safety adhesive tape having a thickness equal to the combined thickness of the thermal barrier layer and the intumescent layer does not appear to preclude 
	Regarding the limitation of the thermal barrier layer and the intumescent layer having about the same thickness, the illustration of layer thicknesses in Figure 1A or the teaching of respective thicknesses of 1.6 mm and 1.8 mm in paragraphs 29-30 of Klein’000 are considered to anticipate this limitation under 35 USC 102. Alternatively, Klein’000 does not explicitly recite these layers have about the same thickness. However, Klein’000 does teach a thermal barrier layer thickness of 1.6 mm and an intumescent layer thickness of 1.0 to 2.5 mm, which includes a range of values about the same as 1.6 mm. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	As noted above, Klein’748 provides similar teachings to those of Klein’000. Klein’748 is alternatively applied in the same manner as Klein’000 is applied above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,626,598 (Klein’598). Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 8 is clearly satisfied by a corresponding limitation of claim 1 of Klein’598.
	In the examiner’s opinion, it is likely that Applicant will petition to correct the above noted priority issue. While such correction will overcome the above 35 USC 102/103 rejection, a terminal disclaimer will still be required to overcome this double patenting rejection.

Allowable Subject Matter
In the examiner’s opinion, it is likely that Applicant will petition to correct the above noted priority issue. If granted, such a petition would overcome the prior art rejection applied above. As noted above, a terminal disclaimer would still be required to overcome the double patenting rejection. This indication of allowable subject matter assumes such a petition is filed and granted. However, because the effective date of claim 8 is currently 20 April 2020, claim 8 has not been indicated as allowable at this time.
	Regarding claim 8, assuming the above noted priority issue is corrected by petition, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the claimed flexible closed cell foamed thermoplastic thermal barrier layer stacked with the flexible intumescent material layer in the claimed manner, wherein the Klein’325 (US 2010/0186325) provides an intumescent adhesive tape joined to a framing member (Figures 1-2B; paragraphs 21-23). Foerg (US 2015/0135631) provides similar teachings (Figure 2; paragraphs 21-23). However, these references do not teach or suggest the above noted allowable subject matter. In one embodiment, Pilz (US 2013/0118102) provides a tape with a closed cell foam layer and an intumescent layer (Figure 1B; paragraphs 29-31), but they are side-by-side rather than stacked in the claimed manner with the thermal barrier layer between the framing member and the intumescent layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745